         Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 1 of 28



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                       )
JONATHAN MULLANE,                      )
                                       )
            Plaintiff,                 )
                                       )
                     v.                )    Civil Action No. 19-cv-12379-DJC
                                       )
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE and U.S. SECURITIES and        )
 EXCHANGE COMMISSION,                  )
                                       )
            Defendants.                )
____________________________________)

                        MEMORANDUM OF LAW AND
                STATEMENT OF UNDISPUTED FACTS IN SUPPORT
              OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Plaintiff Jonathan Mullane (“Plaintiff”) commenced this action under the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”), seeking the release of documents and information by

Defendant United States Department of Justice (“DOJ”) and the United States Securities and

Exchange Commission (“SEC”). In general, Plaintiff requested documents concerning his

volunteer legal internship with the Unites States Attorney’s Office (“USAO”) in the Southern

District of Florida (“SDFLA”) and his internship with the SEC in Florida.

       In support of its Motion for Summary Judgment, the DOJ files herewith the Declaration

of Francys Marcenaros (“Marcenaros Decl.”), which recounts the chronology of the USAO

SDFLA’s administrative processing of the Plaintiff’s FOIA and Privacy Act request, as well as

the Declaration of Justin Wilkinson (“Wilkinson Decl.”) of the Executive Office of United States

Attorneys (“EOUSA”) which explains its review of the documents provided by the SDFLA to
          Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 2 of 28



the EOUSA and the bases for withholding or redacting any information during production of

responsive materials.

        Also, the SEC files the Declaration of Ray McInerney (“McInerney Decl.”) which

describes its processing of Plaintiff’s FOIA request and the withholding of certain information it

asserts is protected under Exemption 6 of FOIA. For the reasons set forth herein, the

Defendants respectfully submits that no genuine issue of material fact exists and that their

Motion for Summary Judgment should be granted pursuant to Rule 56 of the Federal Rules of

Civil Procedure because they have produced all documents responsive under FOIA, and all

documents that were withheld from production or redacted by Defendants are exempted under

that statute.

                LOCAL RULE 56.1 STATEMENT OF UNDISPUTED FACTS

                I.      USAO SDFLA SEARCH FOR RESPONSIVE RECORDS

        1.      On October 23, 2018, the Plaintiff submitted a FOIA request. EOUSA

acknowledged its receipt of the FOIA request on that date and assigned it FOIA No. 2018-00468.

See Marcenaros Decl., Exhibit 1, ¶ 4.

        2.      On December 20, 2019, the USAO for the SDFLA retrieved the referenced FOIA

request from FOIAOnline, an automated database system designed to coordinate the processing of

every aspect of FOIA/PA requests to United States Attorney’s Offices, including USAO-SDFLA.

Id., ¶ 5. The request was for records seeking “any DOJ record regarding Jonathan Mullane,

including but not limited to his employment or personnel records, between the months of January

2018 and April 2018”. Id.

        3.      On January 8, 2020, to process Plaintiff’s FOIA request, FOIA No. 2018-000468,

the USAO-SDFLA sent an office-wide email to all USAO-SDFLA personnel notifying of the

                                                 2
         Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 3 of 28



substance of Plaintiff’s FOIA request. Id., ¶ 6. USAO-SDFL personnel was asked to contact its

FOIA coordinator to inform whether they had records “regarding Jonathan Mullane, including

any/all records in the possession of the USAO-Miami, but not limited to his employment or

personnel records, between the months of January 2018 and April 2018.” Id.

       4.      In addition, on January 8, 2020, in an effort to ensure that any and all responsive

records were obtained, the FOIA paralegal specialist, Ms. Marcenaros, transmitted an email to the

Assistant United States Attorneys (“AUSAs”) who run the USAO-SDFL internship program (Mr.

Mullane was an intern), USAO-SDFLA’s human resources department, and the leadership of its

Asset Forfeiture Division (the Division to which Mr. Mullane was assigned). Id., ¶ 7. In that

email, Ms. Marceneros requested the AUSAs to contact her if they had any records within their

custody and control that were responsive to this request, and to preserve any such records. Id.

Due to the allegations in the civil complaint, Ms. Marceneros reached out to the executive division

and informed the staff assistant to the FAUSA that a search for emails and correspondence of

former United States Attorney Benjamin Greenberg was required. Id. The search conducted was

for all emails and correspondence between the USAO-SDFLA office and Judge Moreno pertaining

to Mr. Mullane. Id.

       5.      Between January 8, 2020, and January 16, 2020, Ms. Marcerneros received

responsive records to the FOIA request at issue in this action. Id., ¶ 8. Those records included

emails, correspondence, court pleadings, transcript of hearing and personnel records. Id. Those

records came from the AUSAs who were in charge of the USAO-SDFLA internship program

between the months of January 2018 and April 2018. Id. A copy of Mr. Mullane’s personnel file

was hand-delivered to the FOIA Unit by Lesnay Vazquez, Human Resources Specialist.

       6.      On January 21, 2020, the FOOIA coordinator uploaded information regarding my

                                                3
          Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 4 of 28



search results and the responsive records themselves into the FOIAOnline database system for

review by EOUSA FOIA/PA Staff. Id., ¶ 9.

         7.      On June 9, 2020, the USAO-SDFLA notified EOUSA that it had located some

additional email communications from former USA Benjamin Greenberg that were responsive to

Plaintiff’s request. Id., ¶ 10. Those emails were found in the FOIA coordinator’s computer and

were not included in the USAO-SDFL original response submitted to EOUSA on January 21,

2020. Id.

         8.      EOUSA completed its review and processing of these additional records located

and they were provided to Plaintiff as a supplemental response. Id., ¶ 11.



   II.         ADMINISTRATIVE HISTORY OF PLAINTIFF’S FOIA REQUEST TO
               EOUSA

         A. FOIA No. EOUSA-2019-000468

         9.      By letter, dated October 14, 2018, DOJ’s Mail Referral Unit (MRU) received a

FOIA request from Plaintiff, wherein he sought the following:

         I respectfully request any and all records and information in the possession of the
         United States Department of Justice pertaining to Jonathan Mullane, the
         undersigned. I further request any and all information in connection with my
         employment at the United States Attorney's Office ("USAO”) in Miami, Florida,
         between the months of January 2018 and April 2018. This includes, but is in no
         way limited to, my employee and/or personnel file. See Wilkinson Decl., Exhibit
         2, ¶ 5.


         10.     On October 23, 2018, EOUSA received Plaintiff’s request from MRU. Id., ¶ 5a.

         11.     By letter, dated October 31, 2018, EOUSA sent Plaintiff a letter that

acknowledged his request and assigned it the control number EOUSA-2019-000468. Id., ¶ 6.

See Exhibit C attached thereto.

                                                  4
            Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 5 of 28



        12.        On that same date, EOUSA asked the USAO-SDFLA to conduct a search for

material that is potentially responsive to Plaintiff’s request. Id., ¶ 7.

        13.        On January 21, 2020, USAO-SDFLA uploaded approximately 4,400 pages 1 of

records that were potentially responsive to Plaintiff’s request and certified their search complete.

Id., ¶ 8. EOUSA reviewed the search and determined that it was reasonably and adequately

calculated to locate material responsive to Plaintiff’s request. Id.

        14.        By letter, dated February 27, 2020, uploaded and transmitted via FOIA Online,2

EOUSA sent Plaintiff its first interim response releasing 64 pages in full. Id., ¶ 9. Attached

thereto as Exhibit D is a true and accurate copy of the first interim response letter. Id.

        15.        By letter, dated March 31, 2020, uploaded and transmitted via FOIA Online,

EOUSA sent Plaintiff its second interim response releasing 279 pages in full and 20 pages in

part. Id., ¶ 10. As grounds for these withholdings, EOUSA cited Exemption 5. Id See 5 U.S.C.

§ 552(b)(1-9). Attached thereto as Exhibit E is a true and accurate copy of the second interim

response letter.

        16.        On April 28, 2020, EOUSA was informed that Plaintiff’s email address was

entered into FOIA Online incorrectly during the intake process, so Plaintiff had not received any

prior interim responses to this request. Id., ¶ 11.

        17.        On April 29, 2020, via encrypted emails, EOUSA re-sent courtesy copies of its




        1
          USAO-FLS initially reported that there were 1,413 pages of potentially responsive
requests, but that estimate did not take into account attachments that were embedded in emails.
That material was extracted and produced.
        2
        FOIA Online is a case management platform that is routinely used by EOUSA to
manage all aspects of requests and respond to requesters.

                                                   5
         Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 6 of 28



first and second interim responses to Plaintiff. Id., ¶ 12.

       18.     By letter, dated April 29, 2020, transmitted via encrypted emails, EOUSA sent

Plaintiff its third interim response releasing 302 pages in full. Id., ¶ 13. Attached thereto as

Exhibit F is a true and accurate copy of the third interim response letter.

       19.     By letter, dated June 2, 2020, transmitted via encrypted emails, EOUSA sent

Plaintiff a fourth and final response releasing 3,246 pages in full, 350 pages in part, and

withholding 88 pages in full. Id., ¶ 14. As grounds for these withholdings, EOUSA cited

Exemptions 5 and 6. See 5 U.S.C. § 552(b)(1-9). Id. Attached thereto as Exhibit G is a true and

accurate copy of the final response letter.

       20.     One June 9, 2020, USA-FLS notified EOUSA that it had located 20 additional

pages of potentially responsive material. Id., ¶ 15. On that same day, those records were

transmitted to EOUSA for processing. Id.

       21.     By letter, dated June 10, 2020, transmitted via encrypted email, EOUSA sent

Plaintiff a supplemental response releasing six (6) pages in full and seven (7) pages in part. Id., ¶

16. As grounds for these withholdings, EOUSA cited Exemption 5. Id. See 5 U.S.C. §

552(b)(1-9). The seven (7) non-included pages were determined to be duplicates of previously

produced material. Attached thereto as Exhibit H is a true and accurate copy of the supplemental

response letter. Id. In total, EOUSA processed 4,362 pages of responsive material—3,897 pages

released in full, 377 pages released in part, and 88 pages withheld in full. Id.

       22.     On that same date, EOUSA administratively closed EOUSA-2019-000468. To

date, neither EOUSA nor OIP have received an administrative appeal of this request. Id., ¶ 17.

                              III.    PRIVACY ACT EXEMPTION
       23.     The EOUSA processes all requests by individuals for records pertaining to

themselves under both the Freedom of Information and the Privacy Acts in order to provide the
                                              6
         Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 7 of 28



requester the maximum disclosure authorized by law. Id., ¶ 18. The Privacy Act exempts

from disclosure material reporting investigative efforts pertaining to the enforcement of

criminal law including efforts to prevent, control, or reduce crime or apprehend criminals. Id.

See 5 U.S.C. § 552(j)(2). This material was created to investigate and potentially prosecute

individuals for the commission of federal crimes. Id. As such, Plaintiff is not entitled to

disclosure under the Privacy Act, so EOUSA proceeded to consider Plaintiff’s request under

FOIA. Id.

         IV.     DESCRIPTION AND LEGAL RATIONALE FOR INFORMATION
                            WITHHELD PURSUANT TO FOIA
       24.      The narrative description of the information withheld as provided in this

declaration and the attached Vaughn Index (see Exhibit A) is intended to provide the Court and

Plaintiff with an understanding of the information withheld from disclosure. Id., ¶ 19.

       25.      All responsive records related to Plaintiff’s FOIA requests were processed to

achieve maximum disclosure consistent with the provisions of FOIA. Id., ¶ 20.

       26.      In accordance with FOIA, and in keeping with DOJ regulations, 28 C.F.R. 16.1, et

seq., EOUSA FOIA/PA staff processes all requests for records that are maintained by EOUSA in

Washington, D.C., and the 93 USAOs nationwide. Id., ¶ 21. Among other things, EOUSA

attorneys and paralegals coordinate with other DOJ components regarding FOIA/PA matters and

oversee the processing of requests of EOUSA and/or USAO records, direct USAOs to search for

responsive records, and prepare final determinations to release or withhold agency records

pursuant to FOIA or PA. Id.

             A. FOIA Exemption (b)(5) - Privileged

       27.      FOIA exemption (b)(5) provides that FOIA does not apply to matters that are

inter-agency or intra-agency memoranda or letters which would not be available by law to a

                                                 7
            Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 8 of 28



private party in litigation with DOJ. 3 Id., ¶ 22. Mr. Wilkinson reviewed the documents

responsive to Plaintiff’s FOIA request and identified numerous instances of intra-agency and

inter-agency memoranda containing information that are protected from disclosure by one or

more of the following three privileges: a) the work-product doctrine; b) the attorney-client

privilege; and c) the deliberative process privilege. Id.

        28.      Work-Product Doctrine – The work-product doctrine protects information, legal

analysis, and opinions prepared in anticipation of criminal, civil, and administrative proceedings

or litigation. Id., ¶ 23.

        29.      In this instance, the records were comprised of USAO-FLS drafts of legal filings

and emails containing legal strategies, research, opinion, and legal impression of the strength or

weakness of litigation of Plaintiff. Id., ¶ 24. Disclosure of this information would reveal the

government attorneys’ legal strategies, research, opinion and legal impression of the strength or

weakness of their criminal case against Plaintiff. Id. In addition, much of the attorney work

product present in responsive material relates specifically to civil litigation to which Plaintiff is a

party—Mullane v. United States, Case No.: 1:18-cv-12618 (D. Mass.) and Mullane v. DOJ, 1:19-

cv-12379 (D. Mass). Id.

        30.      For example, the document labeled Bates 00824 through 00825 is a chart created

by Assistant U.S. Attorney (AUSA) Alison Lehr listing all active cases in USAO-SDFLA’s

Asset Forfeiture Division itemizing potential future actions and litigation goals. Id., ¶ 25. The

document Bates labeled 00894 through 00911 consists of an unsigned, draft Motion to Dismiss,

sent from Defense Counsel, Jason Weida, to his client, Alison Lehr, in Mullane v. United States



        3
            5 U.S.C. § 552 (b)(5) (2000).

                                                   8
         Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 9 of 28



for comment and discussion. Id. The document Bates labeled 00916 through 00935 an

unsigned, draft Memorandum of Law in support of that Motion to Dismiss, sent from Attorney

Weida to his client Alison Lehr. In the email Bates labeled 00983, DOJ Trial Attorney Connor

Hackert discussed legal strategies, impressions, and opinion with Alison Lehr as it relates to her

as a witness and potential defendant in Mullane v. United States. Id. In emails Bates labeled

01063 and 01509 through 01512, Co-Defense Counsel Christopher Morgan and Jason Weida

convey their impressions of case developments and their implications to then-Defendant Lehr in

Mullane v. United States. Id. In an email Bates labeled 01130, Defendant Lehr is seeking

specific legal advice from Defense Counsel Weida regarding contact with the opposition in

Mullane v. United States. Id. In a memorandum Bates labeled 03049 through 03050, AUSA

created a contemporaneous memorialization of interactions between herself and Extern-Plaintiff

from January 23, 2019, to February 14, 2019. Id. In an email Bates labeled 03962, EOUSA’s

Attorney-Advisor Tricia Francis transmits an unsigned, draft answer to USAO-FLS in Mullane v.

DOJ. Id.

       31.     Attorney-Client Privilege – The attorney-client privilege protects confidential

communications between a client and his attorney relating to the matter for which the client has

sought legal advice. Id., ¶ 26.

       32.     In the instant matter, the records were comprised of numerous confidential

communications between AUSA Alison Lehr and DOJ attorneys representing her in her

individual capacity—Jason Weida and Christopher Morgan. Id., 27. These communications

included legal advice on various legal topics, impressions of the case, and legal strategies related

to her civil defense in Mullane v. United States, Case No.: 1:18-cv-12618 (D. Mass.). Id. Such




                                                 9
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 10 of 28



communications were prepared and transmitted with the joint expectation that they would be

held in confidence. Id.

       33.     Specifically, in the email Bates labeled 00894, then-Defendant Lehr sought and

received legal advice from Defense Counsel Weida regarding the viability of specific legal

defenses in that matter for which he was hired—Mullane v. United States. Id., ¶ 28. In emails

Bates labeled 00913 through 00914, then-Defendant Lehr sought and received legal advice from

Defense Counsel Weida regarding future actions in light Plaintiff’s filings in that same matter.

Id. In the above-described document, Bates labeled 00916 through 00935, Defense Counsel

Weida transmitted an unsigned, draft Memorandum of Law in support of that Motion to Dismiss,

to client Alison Lehr in a confidential communication regarding Mullane v. United States. Id.

As identified in my Vaughn Index, there are extensive, substantive communications identified

and properly withheld from the records that were provided to Plaintiff in response to FOIA

request No. EOUSA-2019-000468. Id.

       34.     Deliberative Process Privilege – The scope of FOIA exemption (b)(5) is quite

broad and incorporates virtual all civil discovery privileges. Id., ¶ 29. Courts have construed

FOIA exemption (b)(5) to incorporate the civil discovery concept that information or documents

of pre-decisional, deliberative process are exempt from disclosure. Id. The deliberative process

privilege protects the internal deliberations of the government by exempting from release those

recommendations, analyses, and discussions—both factual and legal—prepared to inform or in

anticipation of decision-making. Id. The integrity of the government’s deliberative process—

not just the documents themselves—is protected by this privilege. Id.

       35.     The deliberative process privilege of Exemption (b)(5) is meant to “prevent injury

to the quality of agency decisions.” See NRLB v. Sears, Roebuck & Co., 421 U.S. 132, 151

                                                10
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 11 of 28



(1975). Id., ¶ 30. The rationale behind the privilege is to (1) encourage open, frank, discussions

on matters of policy between subordinates and superiors; (2) protect against premature disclosure

of proposed policies before they are actually adopted; and (3) protect against public confusion

that might result from disclosure of reasons and rationales that were not in fact ultimately the

grounds for an agency’s actions. Id. The deliberative process privilege protects the decision

making processes of agencies. Id.

       36.     The deliberative process privilege is asserted here to protect from disclosure the

back-and-forth pre-decisional communications among decision-makers at USAO-SDFLA and

other components of DOJ. Id., ¶ 31. These employees were discussing rule-making related to

the USAO Internship Program, case strategies concerning on-going litigation, and human

resources related to Plaintiff. Id.

       37.     For example, in an email Bates labeled 01063, Defense Counsel Christopher

Morgan provides his impressions of Mullane v. DOJ for discussion and client guidance on how

to proceed. Id., ¶ 32. In emails Bates labeled 01216 through 01224, AUSA Alison Lehr sought

guidance from her supervisor, Evelyn Sheehan, on office policies relating to the USAO Spring

Internship Program’s final evaluation and certification. Id. In an email Bates labeled 01570

through 01578, AUSA Lehr seeks guidance from USAO-SDFLA Civil Litigation Chief

regarding policies governing USAO employees who may be named in civil litigation. Id.

Similarly, Mr. Wilkinson’s declaration describes numerous discussions throughout the

responsive document set that are pre-decisional and deliberative in nature. Id. Those discussions

have been segregated where possible and properly withheld when those deliberations would chill

future government deliberations and/or confuse the public about the deliberation process. Id.




                                                 11
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 12 of 28



             B. FOIA Exemption (b)(6) – Personal Privacy

       38.       Defendant is also withholding under Exemption 6 private personal information

from the produced records because the disclosure of that information would constitute a clearly

unwarranted invasion of the personal privacy of individuals, i.e., telephone numbers, facsimile

numbers, email addresses, medical information, GPAs and names of candidates for the 2018

USAO Internship Program. Id., ¶ 33.

       39.       Exemption 6 protects personal identifying information about individuals in

"personnel and medical files and similar files" when the disclosure of such information "would

constitute a clearly unwarranted invasion of personal privacy."4 Id., ¶ 34. As a threshold matter,

the withheld records constitute both “personnel” and “similar files" within the meaning of

Exemption 6 because they pertain to particular individuals, i.e., the individuals listed in the

preceding paragraph. Id.

       40.       Public identification of the government personnel who are regularly involved in

the criminal prosecutions could subject them to harassment both in the conduct of their official

duties and their private lives — as dramatized by Plaintiff's discovery requests. Similarly,

individuals—whether targets, suspects, or witnesses—have a strong interest in not being unfairly

associated publicly with alleged criminal activity. Id., ¶ 35. The mention of a private

individual's name in a law enforcement file engenders comment and speculation and could

produce an unfair stigma which could expose the individual to harassment or criticism. Id.

Accordingly, Defendant has recognized that these individuals also have a substantial privacy

interest in avoiding disclosure of their personal information in the requested documents. Id.



       4
           Id. § (b)(6).

                                                 12
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 13 of 28



       41.      The FOIA requires that, once a substantial privacy interest has been identified, it

must be balanced against the magnitude of any recognized public interest that would be served

by the disclosure. Id., ¶ 36. The proper focus of the balancing process is on the nature of the

requested information and its relationship to FOIA's purpose to open agency action to the light of

public scrutiny. Id. Disclosure of the personal information that would not shed light on the

performance of the statutory duties of DOJ. Plaintiff's asserted private need for the information

for use in his civil suits is not relevant to the balancing process. Id. Plaintiff has identified no

public interest which should be balanced against the important privacy interests of the

individuals. Id.

             C. Reasonably Segregable Obligation

       42.      Under FOIA, federal agencies are required to release any portion of the record

that is non-exempt and that is reasonably segregable from the exempt material. If non-exempt

information contained in the record is inextricably intertwined with exempt information, then

reasonable segregation is not possible. Id., ¶ 37.

       43.      An agency may satisfy its segregability obligations by (1) providing an

explanation that adequately describes each withheld document and the exemption under which it

was withheld; and (2) submitting a declaration attesting that the agency released all segregable

material. Id., ¶ 38.

       44.      In reviewing the responsive material, EUOSA staff conducted a detailed, line-by-

line review to satisfy EOUSA’s reasonable segregability obligations, including evaluating all

material under the foreseeable harm standard. Id., ¶ 39. 5 U.S.C. § 552(a)(8)(A). The

responsive material was either exempt itself or was so intertwined with non-exempt information

that segregation of the non-exempt information was not reasonably possible without revealing

                                                  13
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 14 of 28



exempt information or leaving nothing but meaningless words or sentence fragments. Id.

       45.     EOUSA determined that there was no reasonably segregable, non-exempt

information that was releasable to Plaintiff and properly withheld information in full pursuant to

FOIA Exemptions (b)(5) and (b)(6). Id., ¶ 40. See also 5 U.S.C. § 552 (b)(5) and (6).

                    V.      SEC RESPONSE TO PLAINTIFF’S REQUESTS


       46.     In a letter dated October 14, 2018, Jonathan Mullane submitted a FOIA and

Privacy Act request to the SEC requesting “any and all records and information in the possession

of the United States Securities and Exchange Commission (hereinafter, ‘SEC’) pertaining to

Jonathan Mullane” and “any and all information in connection with my offer of employment for

an internship in the SEC’s Miami, Florida office, together with the subsequent rescission

thereof.” Mr. Mullane’s letter also requested expedited processing and a fee waiver. The FOIA

Office designated the request as number 19-00009-FOPA. See McInerney Decl., Exhibit 3, ¶ 3. 5

       47.     In a letter dated October 17, 2018, the FOIA Office denied Mr. Mullane’s request

for expedited treatment and for a fee waiver. Id., ¶ 4.

       48.     In a letter dated October 18, 2018, Mr. Mullane appealed the FOIA Office’s

denial of his request for expedited treatment and for a fee waiver, and in a letter dated November

6, 2018, the SEC’s Office of the General Counsel denied the appeal. Id., ¶ 5.

       49.     The FOIA Office searched for documents responsive to Mr. Mullane’s request by

asking the SEC’s Office of Human Resources (“OHR”) to search for and provide any responsive

records. Id., ¶ 6. OHR maintains a shared drive that contains all documents, including emails,



       5
          SEC has not produced a Vaughn Index since McInerney Decl. describes the minimal
redactions used under Exemption 6.

                                                 14
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 15 of 28



with any substantive information relating to an application, other than the initial application. Id.

That shared drive contains a folder with documents relating to an offer to Mr. Mullane to

participate in the SEC’s Student Honors Program and the rescission of that offer. OHR staff

provided 81 pages of documents to the FOIA Office and represented that they have provided all

the documents relating to Mr. Mullane from the shared drive. Id. In addition, staff has now

requested that individuals in the Miami Regional Office (“MIRO”) who may have potentially

responsive emails conduct a search for those emails. OHR and MIRO are the offices in the SEC

that are likely to have responsive documents. Id.

       50.     Staff in the FOIA Office reviewed the 81 pages provided by OHR to identify

information that came within FOIA exemptions and then produced the non-exempt portions. Id.,

¶ 7. FOIA Office staff produced 33 pages (27 pages in full and 6 pages in part) and withheld 48

pages in full. Id.

       51.     SEC has no record of ever receiving an appeal in this matter. Id., ¶ 8.

Consequently, the Office of the General Counsel (“OGC”) reviewed the documents at issue for

the first time in connection with this litigation. Id. OGC has determined that the documents and

portions of documents originally withheld under Exemptions 2 and 5 can be released. Id. Thus,

the only remaining redactions are under Exemption 6. Id.

       52.     SEC is withholding under Exemption 6 phone numbers and email addresses of

staff involved in the process of rescinding Mr. Mullane’s offer to participate in the SEC Student

Honors Program from five pages. Id., ¶ 9.

       53.      SEC staff have a privacy interest in not making their contact information

available to individuals who might seek to contact and criticize them. Id., ¶ 10.




                                                 15
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 16 of 28



       54.     Mr. Mullane has not identified – and SEC is not aware of – any public interest in

this information. Id., ¶ 11.

       55.     SEC staff have provided all non-exempt information that could be segregated from

exempt information.    Id., ¶ 12. Disclosure of information in which individuals have a privacy

interest would create foreseeable harm by unnecessarily exposing personal information to the

public. Id.

                                 VI.     STANDARD OF REVIEW

    A. Summary Judgment Standard

       Where no genuine dispute exists as to any material fact, summary judgment is required.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); Borges v. Serrano-Isern, 605 F.3d 1, 4

(1st Cir. 2010) (citing Fed. R. Civ. P. 56(c)(2)). A genuine issue of material fact is one that

would change the outcome of the litigation.    Anderson, 477 U.S. at 247. “The burden on the

moving party may be discharged by ‘showing’ -- that is, pointing out to the [Court] -- that there

is an absence of evidence to support the non-moving party’s case.” Sweats Fashions, Inc. v.

Pannill Knitting Co., Inc., 833 F.2d 1560, 1563 (Fed. Cir. 1987). Once the moving party has met

its burden, the non-movant may not rest on mere allegations, but must instead proffer specific

facts showing that a genuine issue exists for trial. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986).

    B. FOIA Cases are Most Appropriately Decided on Summary Judgment

       FOIA actions are “generally and most appropriately” adjudicated through summary

judgment. National Day Laborer Organizing Network v. U.S. Immigration and Customs

Enforcement, 811 F. Supp. 2d 713, 732-733 (S.D.N.Y. 2011), citing Bloomberg L.P. v. Board of




                                                 16
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 17 of 28



Governors of the Fed. Reserve Sys., 649 F. Supp. 2d 262, 271 (S.D.N.Y. 2009); Miscavige v.

Internal Revenue Serv., 2 F.3d 366, 369 (11th Cir. 1993).

       “In a FOIA case, summary judgment may be granted to the government if ‘the agency

proves that it has fully discharged its obligations under the FOIA, after the underlying facts and

the inferences to be drawn from them are construed in the light most favorable to the FOIA

requester.’” ACLU Foundation of Massachusetts v. FBI, No. 14-11759, 2016 U.S. Dist. LEXIS

110022, at *9 (D. Mass. Aug. 17, 2016) (quoting Fischer v. U.S. Dep’t of Justice, 596 F. Supp.

2d 34, 42 (D.D.C.2009)). An agency is entitled to summary judgment once it demonstrates that

no material facts are in dispute and, if applicable, that each document that falls within the class

requested either has been produced, is unidentifiable, or is exempt from disclosure. Students

Against Genocide v. Dept. of State, 257 F.3d 828, 833 (D.C. Cir. 2001); Weisberg v. U.S. Dep’t

of Justice, 627 F.2d 365, 368 (D.C. Cir. 1980). An agency satisfies the summary judgment

requirements in a FOIA case by providing the Court and plaintiff with affidavits or declarations

and other evidence which show that the documents in question were produced or are exempt

from disclosure. Hayden v. NSA, 608 F.2d 1381, 1384, 1386 (D.C. Cir. 1979), cert. denied, 446

U.S. 937 (1980); Church of Scientology v. U.S. Dep’t of Army, 611 F.2d 738, 742 (9th Cir.

1980); Trans Union LLC v. FTC, 141 F. Supp. 2d 62, 67 (D.D.C. 2001) (summary judgment in

FOIA cases may be awarded solely on the basis of agency affidavits “when the affidavits

describe ‘the documents and the justifications for non-disclosure with reasonably specific detail,

demonstrate that the information withheld logically falls within the claimed exemption, and are

not controverted by either contrary evidence in the record nor by evidence of agency bad faith.’”)

(quoting Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981)); see also Public




                                                 17
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 18 of 28



Citizen Inc. v. Dept. of State, 100 F. Supp. 2d 10, 16 (D.D.C. 2000), aff’d in part, rev’d in part,

276 F.3d 634 (D.C. Cir. 2002).

       Generally, a court should accord “substantial weight” to agency affidavits in these

matters. See Bell v. United States, 563 F.2d 484, 487 (1st Cir. 1977). Further, the test of

sufficiency of the submitted affidavits should be whether the affidavit demonstrates by

“sufficient description (that) the contested document logically falls into the category of the

exemption indicated,” and the court “need not go further to test the expertise of the agency, or to

question its veracity when nothing appears to raise the issue of good faith.” Id. at 487. See also

Hrones v. C.I.A., 685 F.2d 13, 18 (1st Cir. 1982).

       The requester may challenge such a showing by “set[ting] forth specific facts showing

that there is a genuine issue for trial,” Fed. R. Civ. P. 56(e), that would permit a reasonable jury

to find in his favor. Laningham v. U.S. Navy, 813 F.2d 1236, 1241 (D.C. Cir. 1987). Agency

declarations “are afforded a presumption of good faith”, and an adequate affidavit “can be

rebutted only ‘with evidence that the agency’s search was not made in good faith.’” Defenders

of Wildlife v. U.S. Dep’t. of Interior, 314 F. Supp. 2d 1, 8 (D.D.C. 2004).

                                         VII.    ARGUMENT

    A. DOJ is Entitled to Judgment as a Matter of Law

       1. DOJ Properly Withheld Information Pursuant to 5 U.S.C § 552(b)

           a. FOIA Exemption (5)

       Pursuant to Exemption 5, DOJ properly withheld documents protected by the deliberative

process privilege, the attorney client privilege, and the attorney work product doctrine.

Exemption 5 protects “inter-agency or intra-agency memorandums or letters which would not be

available by law to a party other than an agency in litigation with the agency.” State of Maine v.

                                                 18
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 19 of 28



U.S. Dep’t of Interior, 298 F.3d 60 (1st Cir. 2002). 5 U.S.C. § 552(b)(5). The scope of the

exemption is intended to incorporate and mimic the rules of civil discovery, including doctrines

such as “attorney work product,” “attorney client privilege,” and the “deliberative process

privilege.” Dep’t of Interior v. Klamath Water Users Protective Assn., 532 U.S. 1, 8 (2001);

N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. 132, 149-150 (1975); see also State of Maine, 298

F.3d at 66.

                  i.   Internal Communications Deliberating Decisions by DOJ Were
                       Properly Withheld Under the Deliberative Process Privilege

       Documents covered by the deliberative process privilege and exempt under Exemption 5

include those that “reflec[t] advisory opinions, recommendations and deliberations comprising

part of a process by which governmental decisions and policies are formulated.” See Sears,

Roebuck, & Co., 421 U.S. at 150 (internal quotations omitted), quoting Carl Zeiss Stiftung v.

V.E.B. Carl Zeiss, Jena, 40 F.R.D. 318, 324 (D.C. 1966). The deliberative process privilege

exists “to prevent injury to the quality of agency decisions. Sears, Roebuck & Co., 421 U.S. at

151. This also helps to avoid confusion of the public due to “...dissemination of documents

suggesting reasons and rationales for a course of action which were not...the ultimate reasons for

that action.” American Federation of Government Employees, AFL-CIO, Local 1164 v. U.S.

Dept. Of Health & Human Services, 64 F. Supp. 2d 104, 107 (D. Mass. 1999), quoting

Providence Journal Co. v. U.S. Dept. of Army, 981 F.2d 552, 557 (1st Cir. 1992).

       To properly invoke Exemption 5, an agency must first show that a requested document

was pre-decisional; that is, “...prepared prior to a final decision in order to assist an agency

decision maker in arriving at his decision. See Town of Norfolk v. U.S. Army Corps of

Engineers, 968 F.2d 1438, 1458 (1st Cir. 1992) (internal quotations omitted), quoting

Renegotiation Bd. v. Grumman Aircraft Eng’g Corp., 421 U.S. 168, 184 (1975). It must
                                                  19
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 20 of 28



additionally be shown that the document represents “...a direct part of the deliberative process in

that it makes recommendations or expresses opinions on legal or policy matters.” Id. By

exempting disclosure, government agencies are able to engage in candid deliberations in advance

of reaching a final decision on an issue. See Petroleum Info Corp. v. U.S. Dep’t of Interior, 92

F.2d 1429, 1434 (D.C. Cir. 1992) (deliberative process privilege protects “give and take”

consultative process in agency decision-making).

       In this matter, records sought by the Plaintiff involve a number of internal DOJ

documents concerning deliberations by the USAO-SDFLA regarding on-going litigation

between Plaintiff and members of that office, as well as discussions concerning the rules and

policies regarding that office’s intern/extern legal program as a result of Plaintiff’s brief tenure at

the USAO-SDFLA office. See Wilkinson Decl., Exhibit 2, ¶ 31. For example, AUSA Chris

Morgan in Massachusetts provided his impressions of the Mullane v. DOJ litigation for

discussion and client guidance on how best to proceed in the case. Id. Similarly, AUSA Lehr of

the USAO-SDFLA sought advice from her supervisor on the office’s policies relating to its

Spring Internship Program’s final evaluation and certification process. Id. Likewise, redactions

under Exemption 5 encompassed deliberations between AUSA Lehr and her Civil Chief

regarding the office’s policies as to AUSA’s named in lawsuits. Id. In fact, the Vaughn index

provides numerous examples of pre-decisional internal deliberations concerning Plaintiff’s on-

going litigation between members of the USAO-SDFLA and the strategies to defend that case.

See Vaughn Index, Bates Nos. 1130, 1198-1260, 1579, 1620, 3086-87, 3239-40. 6 By exempting




       6
           In fact, many of the redactions under Exemption 5 find their support under both
deliberative process privilege and attorney client/work product privileges. See, e.g., Judicial
Watch, Inc. v. U.S. Dep’t of Homeland Sec., 926 F. Supp. 2d 121, 138-45 (D.D.C. 2013) (DHS
                                                 20
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 21 of 28



disclosure, government agencies are able to engage in candid deliberations in advance of

reaching a final decision on an issue. See Petroleum Info Corp. v. U.S. Dep’t of Interior, 92 F.2d

1429, 1434 (D.C. Cir. 1992)(deliberative process privilege protects the “give and take”

consultive process in agency decision-making).

       At bottom, the withheld or redacted documents detailed in the Vaughn Index are part of

the deliberative process undertaken by the DOJ before reaching a final policy decision and

protected under Exemption 5. See, e.g., Stalcup v. CIA, 768 F.3d 65, 70 (1st Cir. 2014) (key

issue is whether the documents were “prepared to facilitate and inform a final decision or

deliberate function essential to the agency.”), quoting Providence Journal Co., 981 F.2d at 560.

                 ii.   Attorney Work Product Privilege

       Exemption 5 also encompasses the work product privilege. Sears, Roebuck & Co., 421

U.S. at 154-55 (1975). That doctrine protects documents “prepared in anticipation of

litigation,” as well as “mental impressions, conclusions, opinions, or legal theories of a party’s

attorney or other representative concerning the litigation.”   Fed. R. Civ. P. 26(b)(3); accord A.

Michael’s Piano, Inc. v. FTC, 18 F.3d 138, 146 (2d Cir. 1994). Without such protection, an

entity would have to choose between “scrimp[ing] on candor and completeness” or disclosing

its “assessment of its strengths and weakness . . . to litigation adversaries.” U.S. v. Adlman, 134

F.3d 1194, 1200 (2nd Cir. 1998).

        The privilege protects not only “deliberative materials but it also protects factual

materials prepared in anticipation of litigation. Any part of [a document] prepared in

anticipation of litigation, not just the portions concerning opinions, legal theories, and the like,



applied multiple privileges, specifically deliberative process, attorney work product and attorney
client privileges over same set of documents).

                                                  21
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 22 of 28



is protected by the work product doctrine and falls under exemption 5.” Tax Analysts v. IRS,

117 F.3d 617, 620 (D.C. Cir. 1997) (citations omitted), quoted in ACLU v. U.S. Dep’t of

Justice, 90 F. Supp. 3d 201, 213 (S.D.N.Y. 2015). Additionally, invocation of the privilege

does not depend on the existence of a specific case or claim; “memos [that] advise the agency

of the types of legal challenges likely to be mounted against a proposed program, potential

defenses available to the agency, and the likely outcome” are protected work product.

Delaney, Migdail & Young, Chartered v. IRS, 826 F.2d 124, 126-27 (D.C. Cir. 1987); accord

Adlman, 68 F.3d at 1501-02; Schiller v. NLRB, 964 F.2d 1205, 1208 (D.C. Cir. 1992)

(documents that “contain[ ] tips for handling [a class of] cases that could affect subsequent . . .

litigation” are the “sort of information—prepared in anticipation of litigation— [that] falls

within the attorney work-product privilege and, therefore, within exemption 5”), abrogated on

other grounds, Milner v. Department of the Navy, 131 S. Ct. 1259 (2011).

       Here, the DOJ properly withheld internal email correspondences between government

personnel at the USAO-SDFLA, and between the client and her legal counsel discussing cases

developments, draft memoranda, and providing legal advice and impressions. See Wilkinson

Decl., Exhibit 2, ¶¶ 24-25. For example, the withheld documents include, a chart created by

AUSA Alison Lehr listing all active cases in USAO-SDFLA’s Asset Forfeiture Division

itemizing potential future actions and litigation goals. Id., ¶ 25. Additionally, the DOJ

withheld a draft Motion to Dismiss and Memorandum of Law in support of that Motion to

Dismiss sent from Defense Counsel, Jason Weida, to his client, AUSA Alison Lehr. Id. Other

withheld documents include email correspondence between defense attorneys, Connor Hackert,

Christopher Morgan, and Jason Weida, and with their client, Alison Lehr, discussing legal

strategies, impressions, and opinions. Id. The legal discussions and analyses contained within

                                                 22
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 23 of 28



these documents places them squarely within the scope of the Exemption 5, work product

privilege. See Dalitzky v. U.S. Small Bus. Admin., 144 F.R.D. 8, at 13 (D. Mass. 1992)

(granting attorney work product privilege to documents containing the “attorney’s mental

impressions and legal theories” created in preparation for litigation); Citizens for Responsibility

and Ethics in Washington v. U.S. Dep’t of Justice, 48 F. Supp. 3d 40, 49 (D.D.C. 2014)

(acknowledging that administrative reports or documents can reveal an attorney’s mental

impressions and strategies, justifying attorney work product privilege); Gov’t Accountability

Project v. U.S. Dep’t of Justice, 852 F. Supp. 2d 14, 26 (D.D.C. 2012) (applying the attorney

work product privilege to emails and notes prepared in anticipation of litigation); Judicial

Watch, Inc. v. U.S. Dep’t of Justice, 800 F. Supp. 2d 202, 217 (D.D.C. 2011) (granting attorney

work product privilege to email messages containing “draft memoranda and draft pleadings”).

Therefore, these communications are exempt pursuant to the work product privilege.

                iii.   Attorney-Client Privilege

       Finally, Exemption 5 includes the attorney-client privilege. Sears, Roebuck & Co., 421

U.S. at 154 (1975). This portion of the exemption protects “confidential communications made

by a client to his attorney.” State of Maine v. U.S. Dept. of Interior, 298 F.3d 60, 71 (1st Cir.

2002); accord In re Grand Jury Subpoena, 274 F.3d 563, 571 (1st Cir. 2001). The purpose of

such protection is to promote full disclosure between clients and their attorneys, allowing

attorneys to represent their clients effectively and efficiently. Mead Data Ctr., Inc. v. U.S. Dept.

of the Air Force, 566 F.2d 242, 252 (D.C. Cir. 1977).

       This privilege protects materials where: (1) the holder of the privilege is a client; (2) the

individual receiving the communication is a member of the bar acting in their official capacity as

a lawyer; (3) the communication relates to a confidential fact that was disclosed to the attorney

                                                 23
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 24 of 28



for the purpose of receiving legal advice; and (4) the client has claimed the attorney-client

privilege. Judicial Watch, Inc. v. United States Dep't of Homeland Sec., 841 F. Supp. 2d 142,

153-54 (D.D.C. 2012), citing In re Sealed Case, 737 F.2d 94, 98-99, 237 U.S. App. D.C. 312

(D.C. Cir. 1984). Additionally, the parties must maintain “the confidentiality of the

communications at issue,” and obtaining legal advice must be the primary purpose of the

communication. Judicial Watch, 841 F. Supp. at 154; accord Cause of Action Inst. v. United

States DOJ, 330 F. Supp. 3d 336, 347 (D.D.C. 2018), citing In re Kellogg Brown & Root, Inc.,

756 F.3d 754, 759-60 (D.C. Cir. 2014); see Hunton & Williams LLP v. U.S. Env’t al Prot.

Agency, 346 F. Supp. 3d 61, 81 (D.D.C. 2018) (finding a document covered by deliberative

process privilege because it is primarily a recommendation, but not attorney-client privilege

because obtaining legal advice was not the primary reason for the document).

       The DOJ properly withheld a number of emails between the client and her legal counsel

concerning the lawsuit of Mullane v. United States. These withheld documents include

confidential emails between the client and her attorneys discussing her DOJ representation, case

updates, legal impressions, and strategies, as well as analyses of case filings and potential legal

options. See Wilkinson Decl., Exhibit 2, ¶¶ 27-28. By way of example, the DOJ withheld emails

between Defense Counsel Weida and Defendant Lehr because they contain requests for and

responses to legal advice relevant to her case. Id., ¶ 28. The DOJ also withheld correspondence

from Defense Counsel Weida transmitting the unsigned draft Memorandum of Law in support of

the Motion to Dismiss to client AUSA Lehr. Id. The DOJ properly withheld these

communications, and others, under the attorney-client privilege protections of Exemption 5. See

State of Maine, 298 F.3d at 72 (denying attorney-client privilege protections to Vaughn entries

that fail to support a claim of confidentiality or justify the privilege); Protect Democracy Project,

                                                 24
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 25 of 28



Inc. v. U.S. Dep’t of Defense, 320 F. Supp. 3d 162, 176 (D.D.C. 2018) (granting attorney-client

privilege protection to a legal outline that was not shared beyond the Attorney General, the OLC

and the President and his national security staff); New York Times Co. v. U.S. Dep’t of Justice,

282 F. Supp. 3d 234, 238-39 (D.D.C. 2017) (finding a memo that details legal advice given

based on confidential information as a “quintessential example” of a document covered by

attorney-client privilege); Bloche v. Dep’t of Defense, 414 F. Supp. 3d 6, 46 (D.D.C. 2019)

(protecting redactions under attorney-client privilege on a document containing legal advice and

recommendations). As the communications at issue satisfy the standard to invoke the attorney-

client privilege, they are exempt from disclosure.

           b. FOIA Exemption 6


       Exemptions 6, as well as Exemption 7(C) 7 , both provide that government documents may

be withheld where their disclosure would cause an “unwarranted invasion of personal privacy.”

See 5 U.S.C. § 552(b)(6), (b)(7)(C ); U.S. Dep’t of State v. Ray, 502 U.S. 164, 174-75 (1991).

Specifically, Exemption 6 states that FOIA does not apply to “personnel and medical files and

similar files the disclosure of which would constitute a clearly unwarranted invasion of personal

privacy.” § 552(b)(6). Similarly, Exemption 7(C) provides that FOIA does not apply to

“records or information compiled for law enforcement purposes, but only to the extent that the

production of such law enforcement records . . . could reasonably be expected to constitute an

unwarranted invasion of personal privacy.” § 552(b)(7)(C ). To determine whether a record has

been properly withheld under both Exemptions 6 and 7(C), courts balance the privacy interests



       7
          Although not used by Defendants in this case, Exemption 7(C) is discussed to provide
this Court with context of the similar privacy interests protected under Exemptions 6 and 7(C).

                                                25
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 26 of 28



versus public interests in the disclosure of the records at issue. See Nat’l Archives & Records

Admin. v. Favish, 541 U.S. 157, 171 (2004); U.S. Dep’t of Justice v. Reporters Comm. For

Freedom of the Press, 489 U.S. 749, 762 (1989); Providence Journal Co. V. U.S. Dep’t of Army,

981 F.2d 552, 568 (1st Cir. 1992). The only cognizable public interest for FOIA purposes in this

context is the “citizen’s right to be informed about ‘what the government is up to.’” See

Maynard v. C.I.A., 986 F.2d 547, 566 (1st Cir. 1993). In the end, the purpose of Exemption 6 is

to protect individuals from injury and embarrassment that can result from the unnecessary

disclosure of personal information. See U.S. Dep’t of State v. Washington Post Co., 456 U.S.

595, 599 (1982). As the Supreme Court noted, “disclosure of records regarding private citizens,

identifiable by name, is not what the framers of the FOIA had in mind.” Reporters Comm., 489

U.S. at 765-66.

       Conversely, as emphasized above, “the only relevant public interest in the FOIA

balancing analysis,” according to the Supreme Court, “is the extent to which disclosure of the

information sought would shed light on an agency’s performance of its statutory duties . . . .”

Bibles v. Or. Natural Desert Ass’n, 519 U.S. 355, 355-56 (1997) (alteration and internal

quotation marks omitted); see Reporters Comm., 489 U.S. at 773. If the government satisfies its

burden of proving that Exemption 6 (and 7(C)) is applicable because there is a relevant private

interest in the requested materials, the burden then shifts to the individual requesting the

information to demonstrate that the public interest served by disclosure “is a significant one,”

and that disclosure of the documents is likely to advance that interest. Favish, 541 U.S. at 172.

       Here, generally speaking, the only information redacted by DOJ (and the SEC) from the

documents under Exemption 6 was the personal email addresses, fax and telephone numbers of

several USAO employees at the SDFLA, as well as employees at SEC, and nothing more. In

                                                 26
        Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 27 of 28



regards to the DOJ, several individuals are involved in criminal prosecutions as part of their

official duties and the release of such personal identifiable information could subject them to

harassment in their personal and private lives. See Wilkinson Decl., Exhibit 2, ¶ 35. In addition,

in two other separate documents, the DOJ withheld medical information and the names of

applicants to the volunteer law internship program. Certainly, there can be no claim by Plaintiff

that the disclosure of this information would provide the public with a greater understanding of

“what the government is up to” in order to mount a challenge to such minor withholdings under

Exemption 6. Accordingly, where, as here, the information redacted under Exemption 6 does not

have any discernable bearing on what the government is up to, there is no public interest

recognized by FOIA for balancing purposes, and the use of Exemption 6 should be upheld in

these circumstances. See Federal Labor Relations authority v. United States Dep’t of Navy, 941

F.2d 49, 57 (1st Cir. 1991)(where the information does not relate to what the government is up

to, a non-zero interest in privacy at stake cannot be outweighed by a public interest that falls

outside FOIA’s purpose).

                                       VIII. CONCLUSION

       For the foregoing reasons, the Defendant respectfully requests the Court to grant

summary judgment in its favor.


                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:     /s/ Michael Sady
                                                      MICHAEL SADY (B.B.O. #552934)
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                 27
Case 1:19-cv-12379-DJC Document 28 Filed 07/10/20 Page 28 of 28



                                   (617) 748-3100
                                   michael.sady@usdoj.gov




                              28
